Judgment unanimously affirmed. Memorandum: In view of the information the court had before it, it did not abuse its discretion in proceeding without ordering a competency hearing, sua sponte, under CPL 730.30 (1). Before accepting defendant’s plea of guilty, the court considered the notification of fitness to proceed by the director of the Mid-Hudson Psychiatric Center, the accompanying report, the reports of other examining psychiatrists, and defendant’s manner and appearance at the time of the plea. The report accompanying the notice of fitness to proceed indicated that defendant had been placed on medication at Mid-Hudson and thereafter was lucid, rational, and understood the nature of the charges against him; the reports from the other psychiatrists who had observed defendant indicated that on the occasions defendant became irrational, he had not been taking his medication; and the court’s colloquy with defendant at the time of the plea indicated that defendant was rational and that he understood the nature of the charges against him and the consequences of his plea of guilty. Hence, the court was justified in its belief that defendant was competent at the time of the plea. (Appeal from judgment of Oneida County Court, Darrigrand, J.—robbery, second degree, and other offenses.) Present—Dillon, P. J., Boomer, Green, Balio and Lawton, JJ.